ino'JFietanSii
                                1.40,                                                     03/19/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: AF 06-0090

                                        AF 06-0090                             FILED
                                                                              MAR 1 9 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
IN THE MATTER OF THE APPOINTMENT OF A                                       State of Montana

MEMBER TO THE COMMISSION ON PRACTICE                                ORDER
OF THE SUPREME COURT OF THE STATE OF
MONTANA




        Rule 2 of the Rules for Lawyer Disciplinary Enforcement provides that
appointments to the Commission on Practice shall be made by the Supreme Court from a
list ofthree licensed and practicing attorneys submitted to the Court who have received the
highest number of votes in an election by the Area resident members of the State Bar of
Montana. Rule 2 further provides that this Court shall, by order, designate the time, place,
and method for the election of members for appointment to the Commission on Practice.
        The term ofthe current attorney member for Area C expires April 1, 2021. Area C
is now comprised ofthe Second, Third, and Fifth Judicial Districts.
        THEREFORE,
        IT IS NOW ORDERED:
        1. An election shall be had in Area C for nomination ofthree resident bar members
whose names shall be submitted to this Court, and this Court shall then appoint one ofthe
three to membership on the Commission on Practice.
        2. The election in Area C shall be the responsibility of District Judge Luke Berger.
        3. The election shall be conducted in the following manner:
        (a)At the discretion ofJudge Berger,the election may be conducted either by e-mail
or regular mail. Whether by e-mail or regular mail, the ballots shall be in the following
form:
                                         AREA C

                         Second, Third, and Fifth Judicial Districts

             BALLOT FOR MEMBERS OF COMMISSION ON PRACTICE
                             (Vote for Three)


        1.

        2.

        3.

        The election will close April 9, 2021. Your ballot must be returned so as to
        reach its destination on or before that date. The names ofthe three attorneys
        receiving the highest number of votes will be sent to the Montana Supreme
        Court, which then will appoint one ofthem to the Commission.
                                 ********************



        (b) Judge Berger shall prepare and distribute the ballots on or before March 26,
2021.
        (c) Voted ballots must be returned to Judge Berger on or before April 9,2021.
        (d)The ballots are to be opened and counted by Judge Berger. Judge Berger shall
then certify to this Court the names ofthe three attorneys in Area C receiving the highest
number of votes on or before April 12, 2021.
        The Clerk is directed to mail a copy of this Order to the Honorable Luke Berger, to
each member of the Commission on Practice, and to Shelly Smith, Office Administrator
for the Commission on Practice.
        DATED this 1 414-rjafay of March,2021.

                                                  For the Court,




                                                                   Chief Justice

                                              2